DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on 7/14/2016 (JP2016-139812) and 2/14/2017 (JP2017-025445). A certified copy of the JP2016-139812 application has been received. It is noted, however, that applicant has not filed a certified copy of the JP2017-025445 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ratio of cube orientation density to a random orientation is 10 or more.”  It is unclear if the claimed property is a ratio of the content of crystal grains with cube orientation to random orientation or as disclosed in the instant specification “The orientation density of each orientation obtained by the ODF can be calculated as a ratio with respect to the orientation density of a standard sample including a random texture obtained by sintering an aluminum powder (random ratio)” (para. 77 
Claim 11 recites “wherein, in 180-degree bending working, a score given by comparison with workability evaluation samples is 6 or more.”  The claim does not provide a unit of measurement, nor does it describe what “workability evaluation samples” comprise or how the test is carried out with such samples, and therefore the scope of the claimed “score” related to 180-degree bending working is indefinite.  
Claims 12 and 13 are rendered indefinite for the same reasons as detailed with respect to Claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 2004/0094249).
	With respect to Claims 1, 7, and 9-10, Uchida teaches an aluminum rolled material with improved formability, bending workability, and ridging resistance, the material comprising a composition, in mass%, as follows (para. 6-7, 21-28; Tables 1 and 16):

Claim 1
Uchida
Uchida, Ex. 37
Cu
0.3-1.5
≤ 1.0
0.5
Si
0.3-1.5
0.5-2.0
1.1
Mg
0.3-1.5
0.2-1.5
0.5
Other
One or more of:
Mn: ≤ 0.5
Cr: ≤ 0.4
Fe: ≤ 0.4
Optionally, one or more of:
Mn: ≤ 1.0
Cr: ≤ 1.0
Fe: ≤ 0.5
Zn: ≤ 0.5
Zr: ≤ 1.0
Ti and/or B: ≤ 0.1
Mn: 0.07
Fe: 0.15
Zn: 0.03
Ti: 0.02
Zr: 0.08
Al
Balance with impurities
Balance with impurities
Balance


	Thus, Uchida teaches an aluminum alloy composition with ranges overlapping the instantly claimed ranges and specific embodiments, for example, Ex. 37 detailed above, falling within each of the instantly claimed ranges and therefore sufficiently specific to anticipate the claimed ranges under 35 U.S.C. 102.
	Uchida teaches embodiments, such as Ex. 37 exhibiting a tensile strength of 265 MPa and 0.2% proof stress of 135 MPa, a difference of 130 MPa, and therefore falling within the claimed range of 120 MPa or more. (Tables 16-17).  In addition, Uchida teaches an aluminum alloy with a cube intensity ratio (i.e. ratio of cube orientation density to a random orientation) of 20 or more, preferably 50 or more in order to increase the bendability of the material and teaches specific embodiments such as Ex. 37 with a ratio of 42. (para. 6, 32, 45; Tables 16-17).  The claimed “ratio of cube orientation density to a random orientation is 10 or more” is interpreted to represent a cube intensity ratio.  While Uchida is silent as to the cube intensity ratio at the claimed plane and depth of a sheet thickness, as the reference teaches an aluminum alloy sheet with the same composition, microstructure and properties such as tensile and 0.2% proof stress, it would be expected to necessarily possess the claimed ratio of cube orientation to a random orientation.  MPEP 2112.01.
	Finally, Uchida is silent as to an “absolute value of a difference between a maximum value and a minimum value of an average Taylor factor” as instantly claimed.  As Uchida teaches an aluminum alloy sheet with the same composition, microstructure and properties such as tensile and 0.2% proof stress, it 
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claims 2-5, Uchida teaches an aluminum alloy with compositional ranges overlapping the instantly claimed ranges and specific embodiments, such as Ex. 37 with contents of Mn, Fe, Cu and Mg falling within each of the claimed ranges. (see rejection of Claim 1 above).
With respect to Claim 6, Uchida teaches embodiments, such as Ex. 37 with a difference between the tensile strength and 0.2% proof stress of 130 MPa, falling within the claimed range. (see rejection of Claim 1 above).
With respect to Claims 11-13, Uchida teaches a 180-degree bending workability score, deemed equivalent to the claimed 180-degree bending working score, of 10 or more, falling within the claimed ranges. (see, e.g. Ex. 37, Table 17; para. 51).
Claim 14 recites the limitation “wherein the aluminum alloy rolled material is obtained by rolling working including hot rolling working, and an average particle size of precipitated particles having particle diameters of 0.4 to 4.0 µm is 0.6 µm or more in pre-rolling heating and retention prior to the hot 
According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Furthermore, as the property recited in Claim 14, as well as those recited in claims 15-19, are drawn to properties during the method of manufacture and not the final product, they are not deemed to be required properties of the claimed product.
Therefore, as Uchida teaches a steel meeting each of the claimed limitations of Claim 1, it is deemed to meet product-by-process claims 14-19 as well.  MPEP § 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2004/0094249) in view of Takeda et al. (JP2012-077318)(cited on IDS, machine translation attached).
In the alternative to the rejection of Claims 1-7 and 9-19 under 35 U.S.C. 102 above, incorporated by reference here, if the limitation “ratio of cube orientation density to a random orientation is 10 or more” (“claimed ratio”) is not interpreted as equivalent to the cube intensity ratio taught by Uchida, Uchida teaches maximizing the content of cube orientation, to a cube intensity ratio of 20 or more, including 50 or more, in order to increase the bendability of the material. (para. 6, 32, 45).  It would have been obvious to one of ordinary skill in the art to maximize the content of cube orientation, thus maximizing the ratio of cube orientation to random orientation throughout the material, in order to maximize the bending properties of the aluminum alloy.  Thus, Uchida is deemed to teach a ratio overlapping the instantly claimed ratio.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
In addition, if Uchida is assumed in the alternative, to not necessarily exhibit a Taylor factor as instantly claimed (Caims 1, 9 and 10), Takeda teaches an aluminum alloy sheet with a composition of Al, Mg, Si, Cu, Fe, Cr, and Mn overlapping those of Uchida and the instant claims, wherein the alloy sheet is controlled to exhibit an absolute value of the maximum value and minimum value of an average Taylor factor, measured by the same process as instantly claimed, of less than or equal to one in order to obtain an aluminum alloy sheet with improved properties for molding, bending workability, and ridging resistance. (see abstract).

With respect to Claim 8, as detailed with respect to Claims 1 and 7, Uchida teaches optimizing the ratio of cube orientation to random orientation to obtain a desired bendability. (see para. 6).  Assuming arguendo, that the claimed ratio is not equivalent to cube intensity ratio taught by Uchida, it follows that a claimed ratio of 12 to 18 exceeds a cube intensity ratio of 20 or more taught by Uchida. That is, under this alternative interpretation, the claimed ratio is a ratio of the content of cube orientation grains to random orientation grains and the cube intensity ratio of Uchida corresponds to a percentage of adjacent crystal grains with 15° misorientation of less (cube orientation grains) (see, e.g., para. 10, 27, 32).  Therefore, as with the alternative rejection of Claims 1 and 7, Uchida is deemed to teach a ratio overlapping the instantly claimed ratio.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/               Primary Examiner, Art Unit 1735